DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Preliminary Amendment filed on 03/05/2019.
Status of the Claims:
Claim(s) 1-20 is/are pending in this Office Action.

Specification
Amendment to the specifications are hereby acknowledge and are acceptable.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS provided reference US 2010/0141812 to Hirota (hereinafter Hirota)

Regarding independent claim 1, Hirota teaches a solid-state imaging element comprising: 
a pixel array in which a plurality of pixels having different spectral characteristics are arranged and one or more pixels of the plurality of pixels have a spectral characteristic that includes spectral characteristics of two or more pixels that are different from the one or more pixels (solid state imaging device with color filter array over the plurality of pixels of the pixel array unit 12, see Fig. 1 and Fig. 4); and 
a signal processing unit that synthesizes signals of one or more pixels of the pixels that have the included spectral characteristics with a luminance signal, when a signal of a pixel that has two or more spectral characteristics in the pixel array is used to generate the luminance signal (white pixels and green pixels provide the majority of the component of the luminance signal, in step S25 of Fig. 15 the synthesis is shown to adds two red pixels to a white pixel, see par. [0173]).
	
Regarding claim 2, Hirota teaches the solid-state imaging element according to claim 1, wherein the pixel array includes at least a pixel of a first color and a pixel of a second color, and the signal processing unit synthesizes a signal of the pixel of the first color and a signal of the pixel of the second color in signal processing of a luminance system (Figs. 4-12 show pixel array with white W, green G, red R and blue B pixels arrangements, in step S25 of Fig. 15 the synthesis is shown of the addition of W and G or the luminance system, see par. [0173]).

Regarding claim 3, Hirota teaches the solid-state imaging element according to claim 2, wherein the signal processing unit performs alpha blending processing on the signal of the pixel of the first color 
	
Regarding claim 4, Hirota teaches the solid-state imaging element according to claim 2, wherein the pixel of the first color is a white pixel that receives light in an entirety of a visible light region (uses W pixels, see Figs. 4-12).
	
Regarding claim 5, Hirota teaches the solid-state imaging element according to claim 2, wherein the pixel of the second color is a green pixel that receives green light (uses G pixels, see Figs. 4-12).
	
Regarding claim 6, Hirota teaches the solid-state imaging element according to claim 2, wherein the pixel of the second color is one or more pixels in a multi-spectral pixel array (see color pixels of Figs. 4-12).
	
Regarding claim 8, Hirota teaches the solid-state imaging element according to claim 1, wherein the signal processing unit performs mosaic processing after synthesizing processing performed on the luminance signal in signal processing of a luminance system (conversion processing unit 16 performs the mosaic processing on an array of color pixels, see par. [0104]). 
	
Regarding claim 9, Hirota teaches the solid-state imaging element according to claim 1, wherein the pixel array includes a red pixel that receives red light, a green pixel that receives green light, and a blue pixel that receives blue light, and the signal processing unit performs mosaic processing based on respective signals of the red pixel, the green pixel, and the blue pixel in signal processing of a chromatic 

	Regarding claim 10, Hirota teaches the solid-state imaging element according to claim 9, wherein the signal processing unit performs noise removal processing after the mosaic processing in the signal processing of the chromatic system (fixed pattern noise removal via CDS, see par. [0222]).
	
Regarding claim 11, Hirota teaches the solid-state imaging element according to claim 8, wherein the signal processing unit performs the synthesizing processing on a signal of the luminance system and a signal of a chromatic system (in step S25 of Fig. 15 the synthesis is shown of the addition of different pixels including in the chromatic system, see par. [0175].

Regarding claim(s) 12-17 and 19-20, claim(s) has/have limitations similar to those treated in the above rejection(s), and are met by the references as discussed above for claim(s) 1-6 and is/are rejected for the same reasons used above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of IDS provided reference US 2010/0231770 to Honda et al. (hereinafter Honda).

Regarding claim 7, Hirota teaches the solid-state imaging element according to claim 1, but fails to clearly specify “wherein the signal processing unit includes a direction determination unit that determines an edge direction in which a pixel value discontinuously changes, and 
a ratio of a signal that will be synthesized with the luminance signal is specified on a basis of a determination result of the determination unit”.
However, Honda teaches a solid state image sensing device comprising signal processing circuit 6 (see Fig. 1) “wherein the signal processing unit includes a direction determination unit that determines an edge direction in which a pixel value discontinuously changes (edge judgment unit 20, see Fig. 12), and 
a ratio of a signal that will be synthesized with the luminance signal is specified on a basis of a determination result of the determination unit (see steps S3, S4 and s5 of Fig. 13 where the edge is determined and the signal is synthesized accordingly.)”.
References are analogous art and they are from the same field of endeavor.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above system, as taught by Hirota, by processing the edge, as taught by Honda.  
One of ordinary skill in the art would have been motivated to do this modification in order to process the edges appropriately as suggested by Honda (see Figs. 12-13).

Regarding claim(s) 18, claim(s) has/have limitations similar to those treated in the above rejection(s), and is/are met by the references as discussed above for claim(s) 7 and is/are rejected for the same reasons used above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698      


/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698